DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al., US 2008/0146336 in view of Kuroda et al., US 2017/0216670 and Krzeslo et al., US 2010/0210359.

In Reference to Claims 1 and 14-16
	Feldman et al. teaches a non-transitory computer storage readable medium, method, apparatus, and game system (Par. 24) for providing a user with a video game where a plurality of inputs from a user are evaluated (Par. 51 and 55 which teaches the user utilizing a force and orientation inputs on a game controller to control progress of a game scenario), the game system comprising an input apparatus including a member), at least a part of which elastically deforms by the user applying a force to the input apparatus (Fig. 1 and Par. 55 and Fig. 8 and Par. 62-63 which teach the game controller determines force based on deformation from a user pushing or pulling on the device); a sensor configured to provide an output corresponding to deformation of the input apparatus (Par. 52 “force sensors”); and at least one processor (Fig. 1 and Par. 
	Further, Feldman teaches that the force and orientation inputs are used by the system in order for the user to provide force inputs in a variety of body positions to work different muscles (Par. 55). However, Feldman et al. does not explicitly teach where the game is a rhythm game where a plurality of timings for evaluating a user input are set or during the execution of the rhythm game, give the same evaluation to the user input in a case where the input apparatus deforms at any of the timings, and a case where the input apparatus deforms from a time before the timing to the timing.
	Kuroda et al. teaches a game system which uses a controller which a member that senses a user force input (Abstract) where the game is a rhythm game where a plurality of timings for evaluating a user input are set (Par. 302 which teaches using the force sensor to play a music style game where a player applies force to the controller based on timings associated with the music).
	It would be desirable to modify the medium, method, apparatus, and game system of Feldman et al. to perform a rhythm game as taught by Kuroda et al. in order to increase the enjoyment of the user by allowing them to use the exercise controller with an entertaining rhythm style of game for users who enjoy that game genre.
	Krzeslo et al. teaches a timing game which uses body movements as input (Abstract) where give the same evaluation to the user input in a case where the input apparatus deforms at any of the timings, and a case where the input apparatus deforms from a time before the timing to the timing (Par. 19 and Par. 22 which teaches an evaluation time for the user to provide the instructed input and where the user can move 
	It would be desirable to modify the to modify the medium, method, apparatus, and game system of Feldman et al. and Kuroda et al. to include input evaluation which does not penalize the user for providing input prior to the determined timing, as taught by Krzeslo et al. in order to increase the enjoyment of the user by providing them with reasonable time to physically move their body to assume the desired position and force required for the input into the rhythm game.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the medium, method, apparatus, and game system of Feldman et al. to perform a rhythm game as taught by Kuroda et al. and to modify the to modify the medium, method, apparatus, and game system of Feldman et al. and Kuroda et al. to not penalize the user for providing input prior to the determined timing, as taught by Krzeslo et al.

	In Reference to Claim 2
	Feldman as modified by Kuroda et al. and Krzeslo et al. teach where the at least one processor is configured to evaluate the user input related to the deformation more against the user in a case where the input apparatus deforms after the timing, than in a 

	In Reference to Claim 3
	Feldman as modified by Kuroda et al. and Krzeslo et al. teach giving the same evaluation to the user input in (a) a case where the input apparatus deforms at a first timing, and the deformation continues also at a time point of a second timing after the first timing, and (b) a case where the input apparatus deforms at the first timing, then, the input apparatus returns to a steady state, and the input apparatus deforms again at the second timing (Krzeslo et al. Par. 21-22 which teaches performing the evaluation as evaluation time. Thus, as long at the user reaches the desired input at the evaluation time they will receive the full score for the input, whether they reached it and held it, or started, stopped, and then started again).

	In Reference to Claim 4
	Feldman as modified by Kuroda et al. and Krzeslo et al. teach where the at least one processor is configured to evaluate the user input based on a first determination for determining whether or not the input apparatus deforms at any of the timings (Kuroda et al. Par. 302, Krzeslo et al. Par. 19 and 21), and a second determination based on a deformation amount of the input apparatus (Feldman et al. Par. 55).

	In Reference to Claim 5
	Feldman teaches where the user input evaluated for game item is a deformation of the controller and an amount of deformation (Par. 55). However, Feldman does not explicitly teach if it is determined in the first determination that the user makes an input; and evaluate the user input based on the input apparatus in a certain period determined based on a time point when it is determined in the second determination that the user is providing input.
	Krzeslo et al. teaches if it is determined in the first determination that the user makes an input; and evaluate the user input based on the input apparatus in a certain period determined based on a time point when it is determined in the second determination that the user is providing input (Par. 23 and Par. 110 which teaches scoring a user on how long they hold the desired input).
	It would be desirable to modify the system of Feldman, Kuroda et al., and Krzeslo et al. to include evaluation of input over a period of time as taught by Krzeslo et al. in order to increase the effectiveness of the exercise game by encouraging the user to hold their isometric exercises over a duration with the controller.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Feldman, Kuroda et al., and Krzeslo et al. to include evaluation of input over a period of time as taught by Krzeslo et al.

	In Reference to Claim 7

	Krzeslo et al. teaches where the at least one processor is further configured to display on a display apparatus an instruction sign for presenting any of the timings to the user (Fig. 8 and 9 and Par. 97-98 and 107 which teaches visual prompts for the timing of intended user inputs).
	It would be desirable to modify the system of Feldman, Kuroda et al., and Krzeslo et al. to include input instructions as taught by Krzeslo et al. in order to allow the users to determine the proper input and orientation and timing for the input in order to progress the rhythm game successfully.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Feldman, Kuroda et al., and Krzeslo et al. to include input instructions as taught by Krzeslo et al.

	In Reference to Claim 9
	Feldman as modified by Kuroda et al. and Krzeslo et al. teach displaying the instruction sign to move in a near direction from a position in a depth direction of a screen of the display apparatus (Krzeslo et al., Fig. 8-9 and Par. 97-98).

	In Reference to Claim 10
	Feldman the at least one processor is further configured to detect an orientation of the input apparatus (Par. 55); However, Feldman does not teach in accordance with 
	Krzeslo et al. teaches in accordance with the orientation of the input apparatus, specify one of the three or more determination areas; and if the instruction sign is present in the specified determination area, and the input apparatus deforms at any of the timings, evaluate the user input in favor of the user (Fig. 7 and Par. 92 which teaches that at a point in the game the user may choose between three different potential inputs and if the system detects that the user is performing one of the three types of inputs at the evaluation time the user receives a successful evaluation).
	It would be desirable to modify the system of Feldman, Kuroda et al., and Krzeslo et al. to include user selection from three input prompts as taught by Krzeslo et al. in order to increase the enjoyment of the user by allowing them to choose an exercise input with effort or difficulty that they prefer at that moment.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Feldman, Kuroda et al., and Krzeslo et al. to include user selection from three input prompts as taught by Krzeslo et al.

	In Reference to Claim 12
	Feldman as modified by Kuroda et al. and Krzeslo et al. teach if the determination area where the instruction sign is present is specified once at the timing, .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al., US 2008/0146336, Kuroda et al., US 2017/0216670 and Krzeslo et al., US 2010/0210359, further in view of Donnelly et al., US 2017/0300172.

In Reference to Claim 6
	Feldman, Kuroda et al. and Krzeslo et al. teach a system as described above in reference to Claim 4 including first determination of input and a second determination of amount of input. However, they do not explicitly teach wherein the processor is configured to output a first sound effect based on a result of the first determination; and output a second sound effect based on a result of the second determination.
	Donnelley et al. teaches where a system that uses a force sensor as a input is configured to output a first sound effect based on a result of the determination of input and output a second sound effect based on an amount of the input (Par. 54 which teaches producing a sound effect based on detected user inputs and then attenuating the sound effect based on information such as from a force sensor such that more forceful inputs produce louder or different sounds).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Feldman, Kuroda et al. and Krzeslo et al. to 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Feldman, Kuroda et al. and Krzeslo et al. to include input sound effect and modifying the sound effect based on force as taught by Donnelly et al.

Allowable Subject Matter
Claims 8, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715